department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-119545-01 uilc memorandum for associate area_counsel sb_se area denver from kathryn a zuba chief branch collection bankruptcy summonses subject choice of law in offers in compromise - reconsideration this memorandum responds to your request for advice dated date and supplements our memorandum of date this document may not be cited as precedent issue when the service compromises with one party to a joint_and_several tax_liability what law governs for purposes of determining the effect of that compromise on the liability of the other joint obligor conclusion the effect of a compromise under sec_7122 of the internal_revenue_code on the obligations of other parties who are jointly and severally liable for the taxes compromised is governed by that section and treasury regulations issued pursuant to that section however to foreclose disputes on the question of whether such a compromise has the effect of releasing other parties from liability for the taxes at issue we continue to recommend that the service take the steps necessary under the law of the state of residence of the compromising taxpayer to preserve the ability to collect from other parties background the internal_revenue_code permits married individuals to elect to file a joint_return for income taxes see sec_6013 if a married couple elects to do so liability for the taxes of the year covered by the return is joint_and_several see sec_6013 as a joint_and_several debt the service may collect the entire debt from either spouse or may choose to reach a compromise with one spouse or the other gl-119545-01 the internal_revenue_manual instructs offer specialists to take the steps necessary where appropriate to preserve the government’s right to collect from other individuals liable for the tax that is the subject of a compromise_agreement see irm to determine what effect compromise with one spouse will have on the liability of the other spouse the manual relies on the law of the state in which the offer proponent resides see irm based upon the rule followed in the particular jurisdiction the manual provides collateral agreements which are to be secured as additional consideration for the compromise your memorandum questioned the service’s assumption that the law of the offer proponent’s state of residence will govern for purposes of determining the effect of a compromise on the liability of a taxpayer who is jointly and severally liable for the same taxes our response concluded that the service’s procedures are consistent with the rule that a contract is governed by the law of the forum which has the most significant contacts with the subject matter of the contract however our memorandum incorrectly stated this view as a conclusion that the law of the taxpayer’s state of residence will always govern for purposes of interpreting the compromise_agreement we wish to clarify our position on this matter law analysis agreements to compromise federal tax_liabilities have generally been interpreted by the courts by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir however compromise agreements are also governed by statutes and treasury regulations regulations limit the scope of a compromise_agreement as follows acceptance of an offer to compromise will conclusively settle the liability of the taxpayer specified in the offer temp sec_301_7122-1t d emphasis added thus the regulations limit the effect of a compromise to the release of only the party named on the offer where the internal_revenue_code establishes that taxpayers are jointly and severally liable for the tax the government’s ability to collect from one taxpayer is not prejudiced by compromise with a different taxpayer however some courts have relied upon state law contract principles for the rule_of decision when faced with a dispute between the service and a taxpayer regarding the interpretation or effect of a compromise see eg 176_fsupp_932 d neb for this reason we have advised the service to take the steps necessary to protect the service’s ability to collect from a non-compromising spouse whenever a compromise with one spouse is recommended for acceptance the service’s procedures for the compromise of joint_and_several liabilities incorporate our prior advice we continue to believe it prudent to take these preventive measures for these purposes the service should continue to refer to the law of the state with the most significant relationship to the contract we agree with the offer_in_compromise handbook’s conclusion that this will generally be the state of residence of the proponent of the offer gl-119545-01 if you have any questions please contact the attorney assigned to this case at
